Citation Nr: 0410902	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  90-41 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1969 to January 1972.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 1989 by the Department of 
Veterans Affairs (VA) Regional Office (RO).  A hearing was 
scheduled at the RO before a traveling Member of the Board in May 
1991; however, the veteran failed to appear for that hearing.  
Subsequently, a hearing was scheduled to take place before the RO 
hearing officer in January 1991; however, the veteran again failed 
to appear for the hearing.  For unknown reasons, no additional 
action was taken in connection with the veteran's appeal until he 
contacted the RO in October 2003.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a lower back 
injury in August 1972 on the basis that the disorder had not been 
found on the most recent examination.  The veteran was notified in 
writing of the decision, but he did not perfect a substantive 
appeal within one year of notification.

2.  The additional evidence which has been presented since August 
1972 includes competent medical evidence showing the presence of a 
low back disorder.

3.  The evidence received since the August 1972 RO decision bears 
directly and substantially upon the issue and, when considered 
alone or together with all of the evidence, both old and new, must 
be considered to fairly decide the claim.


CONCLUSION OF LAW

The evidence received since the August 1972 RO decision is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran had active service from June 1969 to January 1972.  In 
April 1972, he submitted an original claim for disability 
compensation for a back disorder.  He stated that he had injured 
his back for the first time in 1970 in a helicopter crash in 
Vietnam.  He said that it did not bother him enough at that time 
to get treatment, but that he then had a second injury at Fort 
Ord, California around July or August 1971 when he fell down a 
seven foot embankment.  He also reported that the results of a 
physical examination terminated his employment at a lumbar 
company.  He listed two doctors from whom he had received 
treatment after service in February and March 1972.  

The RO obtained the veteran's service medical records which 
revealed that he had been treated for complaints pertaining to the 
low back on several occasions.  A record dated in May 1970 shows 
that the veteran was given medical clearance for flying.  He 
reportedly had been given a physical on April 30, 1970, following 
an aircraft accident.  

A service medical record dated in October 1971 shows that the 
veteran had a one month history of a constant low back ache which 
was accentuated by prolonged standing.  He reported that it 
sometimes hurt when he woke up in the morning.  He stated that he 
fell seven feet one month earlier and landed on his feet.  On 
examination, there was a full range of motion of the back.  He 
complained of pain in the upper lumbar area on hyperextension.  
There was no muscle spasm.  Heel and toe walking were okay.  Deep 
tendon reflexes were symmetric.  Straight leg raising was to 90 
degrees.  The impression was rule out compression fracture 
(doubt).  An X-ray was performed and was interpreted as being 
negative.  The plan was to use a heating pad.  A record dated in 
October 1971 reflects that the veteran was referred to physical 
therapy clinic and instructed in Williams Exercises.  

The report of a service medical examination conducted in January 
1972 for the purpose of the veteran's separation from service 
shows that clinical evaluation of the spine was normal.  It was 
noted that the veteran had reported complaints of lumbosacral 
strain 

In August 1972, the RO denied service connection for a low back 
injury.  It was reasoned, essentially, that the veteran did not 
have a right quadriceps strain, and therefore, service connection 
for such disorder was not warranted.  The veteran was informed in 
writing of the denial later that month.  

The veteran was afforded a VA disability evaluation examination in 
July 1972.  The examiner reviewed the veteran's service medical 
records including the history of pain in the lumbar area.  It was 
noted that the veteran stated that he had worked in a lumber mill 
for a while since service and his back began to hurt when doing 
heavy lifting.  He said that he was treated by a local doctor and 
this cost him his job.  He reported that the doctor who treated 
him stated that he had two bad vertebrae in the lower back.  He 
said that he got pain in the lower back which started around 3 
p.m.  after working for most of the day.  He reported that he 
worked as a cashier and the position involved both sitting and 
standing.  On examination, there was no redness, heat, swelling, 
pain to palpation, or limitation of motion of any parts of the 
joints of the body.  The veteran had full, free motion of the 
spine.  He could twist and turn normally.  Forward flexion, 
extension, and hyperextension were normal.  There was no pain to 
palpation anywhere along the spine, and no spasm of any of the 
great muscles of the back.  The diagnoses were (1) recurring pain, 
lower back, by history with no abnormality found this examination; 
and (2) no abnormality of either hip found this examination. 

The RO denied service connection for residuals of a lower back 
injury in August 1972 on the basis that the disorder had not been 
found on the most recent examination.  The Board notes that the 
decision was consistent with the evidence which was then of record 
and the applicable legal principles as a service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The veteran was notified in writing of 
the decision, but he did not perfect a substantive appeal within 
one year of notification. 

The veteran requested that his claim be reopened in July 1989.  
The RO denied that request, and the veteran perfected this appeal.  

The additional evidence which has been presented since August 1972 
includes a VA treatment record dated in July 1989 which shows that 
the veteran gave a history of being injured in a helicopter crash 
in Vietnam and having chronic recurring pains in the back.  The 
diagnosis was back pain - Hx old injury.  

II. Criteria

In general, service connection may be granted for disability due 
to disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131.  If arthritis is manifest to a compensable 
degree within one year after separation from active service, the 
disorder may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling condition 
shown by a veteran's service records, or for which he seeks a 
service connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which he 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations as to service connection will be based 
on review of the entire evidence of record, with due consideration 
to the policy of the VA to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary findings 
of casts, or any cough, in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the same 
factual basis may not be considered.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim which has been disallowed, the [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, once 
a VA decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or adjudicated by 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a); See Fossie v. West, 12 Vet. App. 
1, 4 (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision. See 
Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be given 
to all the evidence since the last final denial of the claim. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the Court 
indicated that the newly presented evidence need not be probative 
of all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the last 
disallowance. Id. at 284.

III. Analysis

After having carefully reviewed the evidence of record, the Board 
finds that the veteran has presented evidence since the August 
1972 decision which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a low back disorder.  See 38 C.F.R. § 3.156(a).  
The Board notes that a lack of medical evidence of a current back 
disorder was the reason why the claim was previously denied.  The 
additional evidence which has been presented since August 1972 
includes competent medical evidence showing the presence of a low 
back disorder.  Specifically, the veteran has submitted a VA 
medical treatment record which reflects that he currently has a 
low back disorder.  Thus, it provides information which was not 
previously of record.  The evidence received since the August 1972 
RO decision bears directly and substantially upon the issue and, 
when considered alone or together with all of the evidence, both 
old and new, must be considered to fairly decide the claim.  
Accordingly, for the reasons explained above, the Board has 
determined the veteran has submitted new and material evidence to 
reopen the claim for service connection for a low back disorder, 
and the petition to reopen such claim is granted.


ORDER

The petition to reopen the claim for service connection for a low 
back disorder is granted.

REMAND

The reopened claim must be referred to the RO for adjudication and 
any appropriate evidentiary development.  The Board notes that 
there have been significant changes in the law and regulations 
applicable to the appellant's claims during the period of time 
this appeal has been pending.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act is applicable 
to all claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final as 
of that date.  The law is applicable to the veteran's claim.  

The new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty to 
assist claimants in the development of their claims.  First, the 
VA has a duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and complete a 
claim, and which portion of any such information or evidence is to 
be provided by the claimant and which portion, if any, the VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 
and 5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

The Board concludes that additional efforts are required to meet 
the development standards set forth in the VCAA.  In particular, 
the Board concludes that additional efforts should be made to 
obtain copies of all post service treatment records pertaining to 
a back disorder.  The Board notes that the veteran's original 
claim specifically listed two doctors who had treated him shortly 
after service.  The doctors were Dr. W. A. Lindahl at 1107 4th 
Street, Coeur D'Alene, Idaho, and Dr. Robert S. West at 920 
Ironwood Drive, Coeur d'Alene, Idaho.  The dates of treatment were 
in February and March 1972.  In addition, in a letter dated in 
February 2004, the veteran reported that he was currently 
receiving treatment from Dr. Brad L. Schwartz at 1327 Superior, 
Sandpoint, Idaho.  

The Board also finds that another VA examination is warranted for 
the purpose of obtaining an opinion as to the nature and etiology 
of any current back disorder.  The Board notes that under the VCAA 
an examination is to be obtained when necessary to make a decision 
on the claim.  See 5103A(d).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain all available evidence, 
including treatment records from the doctors listed above.  The 
veteran should be provided notice as to any evidence which cannot 
be obtained. 

2.  The RO should make arrangements with the appropriate VA 
medical facility for the appellant to be afforded a spine 
examination to determine the nature and etiology of any current 
low back disorder.  All tests and studies deemed appropriate 
should be performed and all clinical findings should be reported 
in detail.  A complete history of the claimed disorder should be 
obtained from the appellant.  The examiner is requested to review 
the evidence contained in the claims file (summarized above), 
particularly the service medical records and post service 
treatment records, and offer an opinion as to whether it is at 
least as likely as not that the appellant's manifestation of 
symptoms of back pain in service represented the onset of any 
currently found back disorder.  A complete rationale should be 
provided for all opinions offered.  The claims file should be 
provided to the examiner prior to the examination and it is 
requested that the examiner indicate in the examination report if 
the appellant's medical records were reviewed.

3.  Thereafter, the RO should adjudicate the appellant's reopened 
claim.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



